Case 2:85-cv-04544-DMG-AGR Document 783 Filed 04/24/20 Page 1 of 1 Page ID #:37423



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES - GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                   Date     April 24, 2020

   Title Jenny L. Flores v. William Barr, et al.


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 Kane Tien                                              Miriam Baird
                Deputy Clerk                                            Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
                Peter Schey                                        Sarah B. Fabian, USDOJ
             Carlos R. Holguin
           Katherine H. Manning
               Leecia Welch
             Elyse D. Echtman
              Holly S. Cooper
                Neha Desai
               Daisy O. Felt

   Proceedings: HEARING ON ORDER TO SHOW CAUSE RE PRELIMINARY
                INJUNCTION

           The cause is called and counsel state their appearance. Also present are Andrea Sheridan
   Ordin, Special Master/Independent Monitor, Dr. Paul Wise, ORR Juvenile Coordinator Aurora
   Miranda-Maese, and ICE Juvenile Coordinator Deane Dougherty. The Court invites counsel to
   respond to the oral tentative ruling. Following oral argument, the Court advises counsel that the
   matter shall be taken under submission and a written order will issue.

          A status conference is set on May 22, 2020 at 11:00 a.m. By no earlier than May 18,
   2020, counsel shall contact the courtroom deputy clerk at dmg_chambers@cacd.uscourts.gov to
   receive the videoconference link.




                                                                                                1:09


   CV-90                              CIVIL MINUTES - GENERAL                 Initials of Deputy Clerk KT
